Title: From Thomas Jefferson to Robert Smith, 30 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug. 30. 1802.
          
          Your’s of the 27th. was recieved yesterday. the host of commissions had come to hand and been signed & sent back by the last post. those now recieved are therefore returned: as are also the instructions to Commodore Morris with the suggestion of a small alteration or two. I doubt too whether it might not be proper to say something on the conditions of peace with Tripoli & Marocco; to wit that as to neither is any tribute to be yielded, and as to Marocco only the ordinary presents may be given, such for instance as we gave on the former treaty: I do not recollect what they were, and therefore submit the amount to your enquiry & consideration: but as to Tripoli I should think it against our interests & our honor to stipulate one dollar; and that we should not render our nation tributary to any new power. should the newspaper accounts prove true that Simpson is recalled to Marocco & 6. months given for explanations, you will consider whether the sending the John Adams would not be unnecessary, and an improper use of the confidence reposed in us by Congress, that tho’ they gave us extensive authority to arm, yet they trusted we would employ it no further than should be absolutely necessary. I am much pleased with the expedition with which these vessels are prepared: it does great credit to the diligence of Capt. Tingey & the officers, and will fully justify our preference of Washington as a naval deposit. compared with the time taken at New York to send off the Boston, the advocates for Northern positions must be silenced. I pray you to express to Capt. Tingey and the officers my extreme satisfaction at finding that at the hour of call, every thing is in the readiness it ought to be. you are right in the recall of Mc.Niel on general ground. Accept my best wishes and respects.
          
            Th: Jefferson
          
        